internal_revenue_service number release date index number ------------------------------------ ------------------------ ----------------------- ------------------------------ attn ------------------------- director income_tax department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b06 plr-116791-15 date date do ------------------ legend foreign parent taxpayer cpa firm nationality product number number geographic segment year report reporting authority stock exchange link link report type report type -------------------------------- ------------------------- -------------------------------- ------------------------------ ---------------------- ------------- ----- ---- ----- ----------------- ------ -------------------------------- -------------------------------- --------- ---------- ------------------------------- ------------------------ -------------------------------- ------------ -------------------------------- -------------------------- -------------------------------- ---------- plr-116791-15 dear ----------------- we received cpa firm’s letter of date which notes taxpayer’s request for three rulings on behalf of foreign parent taxpayer a domestic_corporation is a wholly owned subsidiary of foreign parent taxpayer manufactures and wholesales a variety of product for federal_income_tax purposes taxpayer uses the last-in_first-out lifo_method of accounting for the majority of its inventories foreign parent is a nationality corporation that produces a wide range of products foreign parent has number operating segments and number geographic segments foreign parent is engaged in substantial foreign operations within the meaning of revrul_78_246 1978_1_cb_146 foreign parent issues audited worldwide consolidated financial statements to its shareholders and creditors prepared on the basis of nationality generally_accepted_accounting_principles nationality gaap these consolidated financial statements provide worldwide consolidated operating income that includes taxpayer’s operating income on a lifo basis before year foreign parent was required to report sales operating income and operating_assets for each geographic segment in its consolidated financial statements under nationality gaap foreign parent filed report in nationality with the reporting authority filed consolidated financial statements in nationality with the stock exchange and posted consolidated financial statements in english on its global website these consolidated financial statements included the required geographic segment reporting and the operating income of geographic segment including taxpayer’s operating income on a lifo basis beginning in year nationality gaap only required foreign parent to report sales and operating_assets for each geographic segment thus foreign parent filed a report in nationality with the reporting authority which included the geographic segment reporting foreign parent also filed a condensed version of the consolidated financial statements in nationality with the stock exchange which excluded geographic segment reporting foreign parent also removed geographic segment reporting from the consolidated financial statements that were translated into english and posted on its global website foreign parent issues its worldwide consolidated financial statements in connection with its annual earnings release foreign parent posts the english version and the condensed nationality version of its consolidated financial statements on its global website the day of the earnings release and the stock exchange posts the condensed nationality version of foreign parent’s consolidated financial statements on its global website the same day or shortly thereafter plr-116791-15 foreign parent also issues supplementary information and meeting materials in connection with its annual earnings release which provide financial results for the financial statement year including the reporting of operating income by geographic segment foreign parent posts the worldwide consolidated financial statements supplementary information and meeting materials on the investor relations page of its global website which is accessed using the link on foreign parent’s global homepage the consolidated financial statements supplemental information and meeting materials are accessed through separate individual links under latest financial results on the investor relations page foreign parent also posts consolidated sales and income sales and income by operating segment sales and income by geographic segment and other financial data in a simplified format on the investor relations page the consolidated sales and income data are accessed through the link link under financial data on the investor relations page the segment sales and income data are accessed through the link link under financial data on the investor relations page foreign parent also issues two annual reports to shareholders and investors the report type and the report type the report type and the report type provide worldwide consolidated operating income that includes taxpayer’s operating income on a lifo basis the report type reports sales by geographic segment but does not report operating income by geographic segment the report type reports sales and operating_assets by geographic segment but does not report operating income by geographic segment these annual reports are accessed through the annual reports link on the investor relations page though foreign parent discontinued providing operating income by geographic segment in the consolidated financial statements filed with the reporting authority and discontinued geographic segment reporting in the consolidated financial statements filed with the stock exchange and the consolidated financial statements posted on its global website after the change in nationality gaap in year foreign parent continued to provide operating income by geographic segment in the supplemental information provided in connection with its annual earnings release to maintain continuity of reporting to shareholders and investors foreign parent’s subsidiaries provide financial information to foreign parent in electronic form that foreign parent uses to prepare its worldwide consolidated financial statements foreign parent’s subsidiaries maintain separate electronic general ledgers that are assigned an entity code taxpayer maintains its general ledger on a u s gaap basis and the income statement balance_sheet statement of changes in equity and other financial information is computed on a lifo basis foreign parent uploads financial information from each general ledger monthly foreign parent consolidates the uploaded financial information quarterly and prepares the worldwide consolidated financial statements on a nationality gaap basis plr-116791-15 foreign parent is considering adopting international financial reporting standards ifrs if foreign parent adopts ifrs foreign parent will be required to report taxpayer’s results of operations on a non-lifo basis in its worldwide consolidated financial statements specifically operating income in the consolidated income statement consolidated statement of changes in equity and in the segment reporting of product will include taxpayer’s operating income on a non-lifo basis though ifrs will not require foreign parent to report operating income by geographic segment foreign parent will continue to report operating income by geographic segment in the supplemental disclosures made in connection with its annual earnings release the segment reporting of geographic segment will include taxpayer’s operating income on a non-lifo basis after adopting ifrs taxpayer will modify the reporting of its financial information to foreign parent as follows taxpayer will continue to maintain its electronic general ledger on a u s gaap and lifo basis taxpayer will provide foreign parent an electronic upload in excel format that includes a single workbook with two tabs the first tab will be labeled primary and will include taxpayer’s consolidated financial statements on a u s gaap and lifo basis the second tab will be labeled supplemental and will include taxpayer’s consolidated financial statements on an ifrs non-lifo basis rulings requested foreign parent’s posting of its consolidated financial statements and the supplemental disclosures on its global website which will include taxpayer’s earnings on a non-lifo basis will not violate the lifo conformity requirement under sec_472 and e of the internal_revenue_code foreign parent’s supplemental disclosures of operating income by geographic segment for geographic segment in connection with its annual earnings release which will include taxpayer’s earnings on a non-lifo basis will not violate the lifo conformity requirement under sec_472 and e taxpayer’s electronic reporting of earnings to foreign parent in an excel workbook that contains a tab labeled primary which will include financial statements prepared on a u s gaap and lifo basis and a tab labeled supplemental which will include financial statements prepared on an ifrs non- lifo basis will not violate the lifo conformity requirement under sec_472 and e law and analysis applicable law sec_472 provides that a taxpayer who elects to use the lifo inventory_method for federal_income_tax purposes must establish to the satisfaction of the secretary that it has used no method other than lifo in inventorying such goods to plr-116791-15 ascertain the income profit or loss of the first taxable_year for which lifo is to be used for the purpose of a report or statement covering such taxable_year to shareholders partners or other proprietors or to beneficiaries or for credit purposes sec_472 imposes a requirement similar to that contained in sec_472 for taxable years subsequent to the year of the lifo election sec_472 provides that all members of the same group_of_financially_related_corporations shall be treated as one taxpayer for purposes of the lifo conformity requirements contained in subsections c and e the term group_of_financially_related_corporations means any affiliated_group as defined in sec_1504 determined by substituting percent for percent each place it appears and without regard to sec_1504 and any other group of corporations that consolidate or combine for purposes of financial statements sec_1_472-2 of the income_tax regulations provides in part that the taxpayer must establish to the satisfaction of the commissioner that the taxpayer in ascertaining the income profit or loss for the taxable_year for which the lifo inventory_method is first used or for any subsequent taxable years for credit purposes or for purposes of reports to shareholders partners or other proprietors or to beneficiaries has not used any inventory_method other than that referred to in sec_1_472-1 or at variance with the requirements of sec_1_472-2 sec_1_472-2 provides that the taxpayer’s use of an inventory_method other than lifo for purposes of ascertaining information reported as a supplement to or explanation of the taxpayer’s primary presentation of the taxpayer’s income profit or loss for a taxable_year in credit statements or financial reports is not considered at variance with the requirements sec_1_472-2 sec_1_472-2 provides that the use of an inventory_method other than lifo to ascertain the value of the taxpayer’s inventory of goods on hand for purposes of reporting the value of such inventories as assets is not considered at variance with the requirements of sec_1_472-2 sec_1_472-2 provides that the taxpayer’s use of an inventory_method other than lifo for purposes of ascertaining information reported in internal management reports is not considered at variance with the requirements sec_1 e sec_1_472-2 provides that under paragraph e ii of this section the use of an inventory_method other than lifo to ascertain the value of the taxpayer’s inventories for purposes of reporting the value of the inventories as assets is not considered the ascertainment of income profit or loss and therefore is not considered at variance with the requirement of paragraph e of this section therefore a taxpayer may disclose the value of inventories on a balance_sheet using a method other than lifo to identify the inventories and such a disclosure will not be considered at plr-116791-15 variance with the requirement of paragraph e of this section however the disclosure of income profit or loss for a taxable_year on a balance_sheet issued to creditors shareholders partners other proprietors or beneficiaries is considered at variance with the requirement of paragraph e of this section if such income information is ascertained using an inventory_method other than lifo and such income information is for a taxable_year for which the lifo_method is used for federal_income_tax purposes therefore a balance_sheet that discloses the net_worth of a taxpayer determined as if income had been ascertained using an inventory_method other than lifo may be at variance with the requirement of paragraph e of this section if the disclosure of net_worth is made in a manner that also discloses income profit or loss for a taxable_year however a disclosure of income profit or loss using an inventory_method other than lifo is not considered at variance with the requirement of paragraph e of this section if the disclosure is made in the form of either a footnote to the balance_sheet or a parenthetical disclosure on the face of the balance_sheet in addition an income disclosure is not considered at variance with the requirement of paragraph e of this section if the disclosure is made on the face of a supplemental balance_sheet labelled as a supplement to the taxpayer’s primary presentation of financial position but only if consistent with the rules of paragraph e of this section such a disclosure is clearly identified as a supplement to or explanation of the taxpayer’s primary presentation of financial income as reported on the face of the taxpayer’s income statement sec_1_472-2 provides specific rules related to the exception of the conformity requirement for supplemental or explanatory information sec_1_472-2 provides that information reported on the face of a taxpayer’s financial income statement for a taxable_year is not considered a supplement to or explanation of the taxpayer’s primary presentation of the taxpayer’s income profit or loss for the taxable_year in credit statements or financial reports for purposes of paragraph e of this section the face of an income statement does not include notes to the income statement presented on the same page as the income statement but only if all notes to the financial income statement are presented together sec_1_472-2 provides in part that information reported in notes to a taxpayer’s financial income statement is considered a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss for the period covered by the income statement if all notes to the financial income statement are presented together and if they accompany the income statement in a single report sec_1_472-2 provides that information reported in an appendix or supplement to a taxpayer’s financial income statement is considered a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss for the period covered by the income statement if the appendix or supplement accompanies the income statement in a single report and the information reported in the appendix or supplement is clearly identified as a supplement to or explanation of the taxpayer’s plr-116791-15 primary presentation of income profit or loss as reported on the face of the taxpayer’s income statement for purposes of paragraph e iii of this section information is considered to be clearly identified as a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss as reported on the face of the taxpayer’s income statement if the information either-- a is reported in an appendix or supplement that contains a general statement identifying all such supplemental or explanatory information b is identified specifically as supplemental or explanatory by a statement immediately preceding or following the disclosure of the information c is disclosed in the context of making a comparison to corresponding information disclosed both on the face of the taxpayer’s income statement and in the supplement or appendix or d is a disclosure of the effect on an item reported on the face of the taxpayer’s income statement of having used the lifo_method for example a restatement of cost_of_goods_sold based on an inventory_method other than lifo is considered to be clearly identified as supplemental or explanatory information if the supplement or appendix containing the restatement contains a general statement that all information based on such inventory_method is reported in the appendix or supplement as a supplement to or explanation of the taxpayer’s primary presentation of income profit or loss as reported on the face of the taxpayer’s income statement sec_1_472-2 which is supposed to provide specific rules related to the exception of the conformity requirement for internal management reports has been reserved revrul_78_246 holds that it is inappropriate to impose the lifo_method of inventory_valuation upon a foreign parent_corporation with respect to the inventory of any subsidiary that uses the lifo_method of inventory_valuation for federal_income_tax purposes when the group is engaged in substantial foreign operations accordingly the lifo_method of inventory_valuation need not be used in the consolidated financial statements of the foreign parent if it owns either directly or through members of its consolidated_group operating_assets of substantial value which are used in foreign operations in making this determination operating_assets regardless of their physical location will be treated as used in foreign operations if they are owned by and used in the business of corporations that are members including the parent of the consolidated_group are foreign_corporations do not use the lifo_method of accounting for federal_income_tax purposes and engage in a business outside the united_states a corporation is considered a member of the consolidated_group if it is a consolidated member for financial_accounting purposes operating_assets for purposes of this test are all of the assets necessary for the conduct of an active operating plr-116791-15 company operating_assets will be considered of substantial value if they constitute percent or more of the total operating_assets of the consolidated_group this determination will be made annually and normally will be made on the basis of the asset valuation reflected in the consolidated financial statements of the group for the year however a corporation that uses the lifo_method for federal_income_tax purposes must otherwise comply with the conformity requirements of sec_472 and e of the code in inventorying its goods to ascertain income profit or loss for the purposes of a report or statement covering the taxable_year for which the lifo_method is used to shareholders partners other proprietors or beneficiaries or for credit purposes analysis taxpayer elected the lifo_method of accounting for federal_income_tax purposes and became subject_to the lifo conformity requirement see sec_472 e sec_1_472-2 when a taxpayer using the lifo_method is a member of a group_of_financially_related_corporations however the lifo conformity requirement is applied on a group basis for example a parent_corporation including a foreign_corporation and a percent owned subsidiary are considered to be one taxpayer for the purposes of the lifo conformity requirement sec_472 thus the lifo conformity requirement will not be violated if taxpayer issues financial statements prepared on a non-lifo basis to foreign parent but the lifo conformity requirement will be violated if taxpayer issues financial statements prepared on a non-lifo basis to foreign parent’s shareholders to any of its own shareholders or to any creditor potential creditor etc other than foreign parent and other members of the same group_of_financially_related_corporations when approving sec_472 in the deficit reduction tax bill of p l the senate expressed its intent to overturn 73_tc_589 aff’d in an unreported decision 2d cir however the senate also expressed its intent that limited exceptions to the conformity requirement provided under present law or the similar limited exceptions provided by the treasury if appropriate in the future should be allowed cited as an example of present law is revrul_78_246 s rep no pincite see also h_r rep no pincite conf_rep under revrul_78_246 a foreign_corporation engaged in substantial foreign operations is not required to issue consolidated financial statements prepared on a lifo basis because foreign parent and its group_of_financially_related_corporations are engaged in substantial foreign operations foreign parent may issue ifrs-based consolidated financial statements including the supplemental information provided in connection with its annual earnings release without violating the lifo conformity requirement nevertheless under sec_472 neither foreign parent nor any member of its group_of_financially_related_corporations may issue separate non-lifo financial statements on taxpayer’s behalf plr-116791-15 rulings foreign parent’s posting of its consolidated financial statements and the supplemental disclosures on its global website which will include taxpayer’s earnings on a non-lifo basis will not violate the lifo conformity requirement under sec_472 and e foreign parent’s supplemental disclosures of operating income by geographic segment for geographic segment in connection with its annual earnings release which will include taxpayer’s earnings on a non-lifo basis will not violate the lifo conformity requirement under sec_472 and e taxpayer’s electronic reporting of earnings to foreign parent in an excel workbook that contains a tab labeled primary which includes financial statements prepared on a u s gaap and lifo basis and a tab labeled supplemental which includes financial statements prepared on an ifrs non-lifo basis will not violate the lifo conformity requirement under sec_472 and e this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively if taxpayer files its returns electronically this requirement may be satisfied by attaching a statement that provides the date and control number of the letter_ruling to its return the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely roy a hirschhorn chief branch income_tax accounting cc
